DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    129
    555
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on June 7th 2021 Claims 1-8 are allowed.

Response to Arguments
5.	Objection to the abstract has been withdrawn in view of amendments filed by 
6.	Objection to the claims has been withdrawn in view of amendments filed by application.
Allowable Subject Matter
7.	Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, see 892, either singularly or in combination fail to anticipate or render obvious specifically, Independent claims 1, 8, in combination of with the other claimed limitations, which is directed to a chain intelligent pre-tensioning and chain length detection device and method comprising: a work platform, fixed on a top of the rack, the work platform is provided with two large guide rails in parallel, and a first elongated through hole is disposed between the two large guide rails; wherein the console is located beside the rack, and the console receives information of the length measuring device to adjust and control the pre-tensioning power device, wherein the pre-tensioning power device comprises a servo system, a decelerator, a belt, a second screw, a second nut, a first large pallet, a first fixing block, a pre-tensioning force sensor, a second fixing block, a second large pallet and a fourth fixing block, bottoms of the first large pallet and the second large pallet are slidably disposed on the two large guide rails through a slider, one end of the first large pallet is fixed with the first fixing block, one end of the second large pallet adjacent to the first large pallet is fixed with the second fixing block, one end of the pre-tensioning force sensor is fixed to the second fixing block, and the other end of the pre-tensioning force sensor is elastically connected to the first fixing block, the servo system, the  claims 2-7 allowed.
	
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        June 10, 2021